[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-15710
                                        Non-Argument Calendar
                                      ________________________

                               D.C. Docket No. 2:10-cv-01518-WMA



PETRU-AURELIAN SIMIONESCU,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff-Appellant,

                                               versus

BOARD OF TRUSTEES OF THE
UNIVERSITY OF ALABAMA, THE,

llllllllllllllllllllllllllllllllllllllll                         Defendant-Appellee,

MALCOLM PORTERA,
individually and in his official capacity, et al.,

llllllllllllllllllllllllllllllllllllllll                         Defendants.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Alabama
                                  ________________________
                                        (July 11, 2012)
Before BARKETT, HULL and MARTIN, Circuit Judges.

PER CURIAM:

      Petru Aurelian Simionescu, formerly an instructor at the University of

Alabama at Birmingham (“UAB”), appeals from an adverse summary judgment in

favor of the Board of Trustees of the University of Alabama (“the Board”) and

dismissal of his claims against individual defendants in Simionescu’s employment

discrimination lawsuit filed pursuant to Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e-2(a), 42 U.S.C. §§ 1981, 1983, 1985, 1986, and alleging

common law tort claims under Alabama law.

      On appeal, Simionescu asserts that the district court judge was biased

against him. Simionescu also argues that the district court erred in dismissing his

state law claims and conspiracy claims, brought pursuant to 42 U.S.C. § 1985(3),

against the individual defendants, because the court did not cite any law in support

of the dismissal of those claims and the evidence supported his conspiracy claims.

Simionescu asserts that the district court abused its discretion by not allowing

Simionescu access to his supervisor’s course evaluations, another faculty

member’s faculty file, and the Board’s offer letters to three other faculty members

on the ground that none of these individuals were proper comparators and thereby

erred by determining that he had not established a prima facie case of

                                          2
discrimination. Finally, Simionescu argues that the district court erred in

determining that the Board’s reasons for terminating Simionescu were not

pretextual. We address each claim in turn.

                                          I.

      Simionescu argues that the district judge was biased against him. However,

because we generally do not consider on appeal issues which a party failed to raise

before the district court, Access Now, Inc. v. Southwest Airlines Co., 385 F.3d

1324, 1331 (11th Cir. 2004), we do not consider Simionescu’s claim of bias as he

failed to raise it before the district court by way of recusal motion or any other

motion or pleading.

                                          II.

      Simionescu attempts to appeal the district court’s dismissal of his complaint

against individual defendants. However, in a civil case, a party must file a notice

of appeal with the district court within 30 days after entry of the judgment or order

appealed from. Fed. R. App. P. 4(a)(1)(A). In the event that the district court

clerk fails to enter a judgment when appropriate, the default is cured as a matter of

law by the passage of 150 days from the entry of the underlying order. Fed. R.

App. P. 4(a)(7)(A)(ii).

      The district court dismissed Simionescu’s complaint against the individual

                                          3
defendants and later made that dismissal a final order on September 10, 2010.

Although no judgment was subsequently entered, the defect was cured 150 days

after the district court’s September 10, 2010 order. See Fed. R. App. P.

4(a)(7)(A)(ii). Accordingly, Simionescu’s December 1, 2011 notice of appeal was

untimely as to the dismissal of his complaint against the individual defendants

because it was filed more than 30 days after the 150 day cured final judgment was

entered against him.

                                        III.

      Simionescu also contends that the district court erred in determining that

two other faculty members at UAB, Tina Oliver and W. David Merryman, could

not serve as comparators for purposes of Simionescu’s Title VII intentional

discrimination claim. Where, as here, a plaintiff seeks to prove an intentional

discrimination claim using the burden-shifting framework set out in McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973), the plaintiff may prove a prima

facie case of disparate treatment by showing that he was a member of a protected

class and was subjected to an adverse employment action in contrast to similarly

situated employees outside the protected class. Wilson v. B/E Aerospace, Inc.,

376 F.3d 1079, 1087 (11th Cir. 2004). In determining whether comparator

employees were similarly situated, the district court should consider whether they

                                         4
were involved in, or accused of, the same or similar conduct and disciplined

differently. See Maniccia v. Brown, 171 F.3d 1364, 1368 (11th Cir. 1999).

       Here, Oliver and Merryman were not sufficiently similarly situated to

Simionescu because Oliver, unlike Simionescu, was not a tenure-track professor

and had received far fewer negative reviews than Simionescu had, and Merryman

taught in a different department from Simionescu, had a different supervisor, and

Simionescu did not make any claims about the quality of Merryman’s teaching.

Because Simionescu failed to identify any similarly situated comparators,

Simionescu failed to establish a prima facie case of discrimination, and the district

court did not err in granting summary judgment on this issue. See Wilson, 376

F.3d at 1087; Maniccia, 171 F.3d at 1368.

                                            IV.

       Simionescu also challenges the district court’s denial of his motion to

compel discovery to obtain documents pertaining to other faculty members.1

However, these documents would have been relevant only if the faculty members

were proper comparators for purposes of Simionescu’s Title VII claim, and none

of the faculty members were proper comparators because each occupied a different



       1
      We review a denial of a motion to compel discovery for abuse of discretion. Holloman v.
Mail–Well Corp., 443 F.3d 832, 837 (11th Cir. 2006).

                                             5
position from Simionescu or had not received comparable negative reviews of

their respective performances. Moreover, Simionescu’s motion was denied for

additional reasons, including that he had failed to comply with the district court’s

scheduling order and his discovery requests were overly broad and generic, and

Simionescu does not challenge the district court’s determinations as to these

deficiencies. The district court did not abuse its discretion by denying

Simionescu’s motion to compel discovery of documents relating to these

individuals.

                                          V.

      Simionescu also argues that the district court erred in determining that the

Board’s reasons for terminating him were not pretextual. Under the McDonnell

Douglas framework, once a plaintiff establishes a prima facie case of

discrimination and the employer has offered a legitimate, nondiscriminatory

reason for its employment action, the burden shifts to the plaintiff to offer

evidence that the reason is pretextual. See Wilson, 376 F.3d at 1087. A plaintiff

may show pretext either “directly by persuading the court that a discriminatory

reason more likely motivated the employer or indirectly by showing that the

employer’s proffered explanation is unworthy of credence.” Jackson v. Ala. State

Tenure Comm’n, 405 F.3d 1276, 1289 (11th Cir. 2005) (internal quotation marks


                                          6
omitted).

       Simionescu has conceded that there were problems with his teaching and

that he had received overwhelmingly negative teaching evaluations. Although

Simionescu claims that two other faculty members and his supervisor had incited

students to write complaints about his teaching, Simionescu admitted that these

assertions were based on speculation, and he failed to present any evidence to

prove them. Simionescu has also failed to present evidence, other than his own

speculative opinions, to support his additional theories that he was fired because

UAB undervalued his teaching and because he complained about a fellow-

employee’s alleged neglect of her duties.

      AFFIRMED IN PART, DISMISSED IN PART.




                                            7